                                           1
                                           2
                                           3
                                           4
                                                                           IN THE UNITED STATES DISTRICT COURT
                                           5
                                           6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           7
                                           8   JANET TAPIA,
                                           9                  Plaintiff,                                          No. C 18-05492 WHA
                                          10     v.
For the Northern District of California




                                          11   SAN FRANCISCO PUBLIC LIBRARY, public                               ORDER RE MOTION FOR
                                               entity, SAN FRANCISCO SPECIAL POLICE,                              SUMMARY JUDGMENT
    United States District Court




                                          12   entity, TWO JOHN DOES SAN FRANCISCO
                                               SPECIAL POLICE SECURITY GUARDS,
                                          13   individuals, SAN FRANCISCO PUBLIC
                                               LIBRARY EMPLOYEE JOHN DOE, an
                                          14   individual, and DOES 1–100,
                                          15                  Defendants.
                                                                                                   /
                                          16
                                          17                                          INTRODUCTION
                                          18           In this action for disability discrimination, defendant moves for summary judgment on
                                          19   plaintiff’s claims. For the following reasons, defendant’s motion is GRANTED.
                                          20                                            STATEMENT
                                          21           In December 2016, Ramon Hernandez, a librarian at the Mission Branch Library in San
                                          22   Francisco, suspended plaintiff Janet Tapia from all San Francisco libraries for ninety days. The
                                          23   parties dispute some of the events leading up to the suspension but agree on others. According
                                          24   to defendant City and County of San Francisco, plaintiff had a history of harassing other
                                          25   patrons. Plaintiff claims that she had experienced “countless episodes of discrimination” and
                                          26   harassment by library employees, including Hernandez (Hernandez Decl. ¶ 3; Tapia Decl. ¶¶
                                          27   1–4).
                                          28           According to defendant, on the day of the suspension plaintiff raised her voice at a
                                               library patron using a copy machine and told her to hurry up. Plaintiff claims that she (plaintiff)
                                           1   never yelled but did inform the patron that she was waiting for the printer. The parties agree
                                           2   that the patron then asked Hernandez for help using the copier and Hernandez assured her that
                                           3   he would help her but to take her time. Plaintiff claims that Hernandez also told the patron that
                                           4   plaintiff’s “rights don’t matter” (Hernandez Decl. ¶ 2; Tapia Decl. ¶¶ 6–7).
                                           5          Hernandez says that he told plaintiff that she could not harass other library patrons, in
                                           6   response to which plaintiff became argumentative and raised her voice. Although Hernandez
                                           7   informed plaintiff that she would be asked to leave if she continued to yell and argue, plaintiff
                                           8   remained confrontational and continued to yell and cause a disturbance. Hernandez thereafter
                                           9   informed plaintiff that she would be suspended from the library for the rest of the day for
                                          10   causing a disturbance and harassing patrons and staff. He further informed her that her failure
For the Northern District of California




                                          11   to leave by the time security arrived would result in a ninety-day suspension from the library.
    United States District Court




                                          12   Plaintiff did not leave. She instead argued with security and did not follow their directions.
                                          13   Hernandez states that plaintiff’s suspension stemmed solely from violating the San Francisco
                                          14   Public Library Patron Code of Conduct and any disability she may have was not a factor
                                          15   (Hernandez Decl. ¶¶ 3–9, Exh. A).
                                          16          In plaintiff’s version of events, Hernandez asked her to leave even though she had done
                                          17   nothing wrong. Plaintiff then quietly waited for security to arrive because she had previously
                                          18   been the subject of harassment by library employees. When security did arrive, she disagreed
                                          19   she had been disruptive and demanded the guards’ names. Plaintiff further claims that at the
                                          20   time of the incident she was visibly disabled and that she informed Hernandez of her disability
                                          21   (Tapia Decl. ¶¶ 7–13).
                                          22          Plaintiff filed this action in state court in January 2018, bringing claims under the
                                          23   Americans with Disabilities Act, California’s Unruh Civil Rights Act, and Section 11135 of the
                                          24   California Government Code. Defendant removed the action to this district in September 2018.
                                          25   At the January 2019 initial case management conference, the undersigned invited the parties to
                                          26   bring early motions for summary judgment. That same month, defendant filed the instant
                                          27   motion for summary judgment on all three of plaintiff’s claims (Dkt. Nos. 1, 21, 23).
                                          28


                                                                                                2
                                           1           This order follows full briefing and oral argument. At oral argument on March 21,
                                           2   2019, plaintiff claimed that she had not been properly served with defendant’s motion for
                                           3   summary judgment. She acknowledged, however, that she had ultimately received a copy of
                                           4   the motion and had timely filed an opposition. Nevertheless, out of an abundance of caution,
                                           5   plaintiff received an additional two weeks to file a supplemental opposition to the motion.
                                           6   Having received plaintiff’s supplemental opposition (Dkt. No. 33), this order rules as follows.
                                           7                                                ANALYSIS
                                           8           Summary judgment is proper where the pleadings, discovery, and affidavits show that
                                           9   there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a
                                          10   matter of law.” FRCP 56(a). Material facts are those which may affect the outcome of the case.
For the Northern District of California




                                          11   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Once the moving party meets its
    United States District Court




                                          12   initial burden, the nonmoving party must go beyond the pleadings and, by its own affidavits or
                                          13   discovery, “set forth specific facts showing that there is a genuine issue for trial.” FRCP 56(e).
                                          14   If the nonmoving party fails to make this showing, “the moving party is entitled to judgment as
                                          15   a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                          16           1.      AMERICANS WITH DISABILITIES ACT.
                                          17           Title II of the ADA provides that “no qualified individual with a disability shall, by
                                          18   reason of such disability, be excluded from participation in or be denied the benefits of the
                                          19   services, programs, or activities of a public entity, or be subjected to discrimination by any such
                                          20   entity.” 42 U.S.C. § 12132. The elements of a cause of action under Title II are: (1) the
                                          21   plaintiff is an individual with a disability; (2) the plaintiff is otherwise qualified to participate in
                                          22   or receive the benefit of some public entity’s services, programs, or activities; (3) the plaintiff
                                          23   was either excluded from participation in or denied the benefits of the public entity’s services,
                                          24   programs or activities, or was otherwise discriminated against by the public entity; and (4) such
                                          25   exclusion, denial of benefits, or discrimination was by reason of the plaintiff’s disability.
                                          26   Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002). Here, plaintiff has failed to show a
                                          27   disputed material issue with respect to the fourth element.
                                          28


                                                                                                  3
                                           1          Plaintiff challenges much of defendant’s evidence. Nevertheless, even taking her
                                           2   evidence as true and drawing all reasonable inferences in her favor, plaintiff presents the
                                           3   following version of events. After plaintiff informed another library patron that she was waiting
                                           4   for the printer, the patron asked Hernandez to intervene. Although Hernandez informed
                                           5   plaintiff that she needed to leave for the day and that her failure to do so by the time security
                                           6   arrived would result in a ninety-day suspension from the library, plaintiff elected to wait for
                                           7   security. When security did arrive, plaintiff disagreed that she had been disruptive and
                                           8   demanded the guards’ names. Plaintiff’s “notice of suspension of library privileges” states that
                                           9   she violated the San Francisco Public Library Code of Conduct through (1) “abuse-harassment,”
                                          10   (2) “refusing to leave,” and (3) “disturbance.” It is undisputed that plaintiff refused to leave the
For the Northern District of California




                                          11   library when asked to do so and plaintiff presents no evidence suggesting that Hernandez
    United States District Court




                                          12   suspended her due to her alleged disability.
                                          13          Plaintiff has accordingly failed to raise a genuine dispute of material fact as to whether
                                          14   defendant discriminated against her on the basis of a disability. Defendant’s motion for
                                          15   summary judgment on plaintiff’s ADA claim is GRANTED.
                                          16          2.      CALIFORNIA’S UNRUH CIVIL RIGHTS ACT.
                                          17          Section 51(b) of the California Civil Code provides:
                                          18                  All persons within the jurisdiction of this state are free and equal, and no matter
                                                              what their sex, race, color, religion, ancestry, national origin, disability, medical
                                          19                  condition, genetic information, marital status, sexual orientation, citizenship,
                                                              primary language, or immigration status are entitled to the full and equal
                                          20                  accommodations, advantages, facilities, privileges, or services in all business
                                                              establishments of every kind whatsoever.
                                          21
                                                      In order to establish a violation of the Unruh Act, a plaintiff “must plead and prove
                                          22
                                               intentional discrimination in public accommodations.” Harris v. Capital Growth Investors XIV,
                                          23
                                               52 Cal. 3d 1142, 1175 (1991). As noted above, plaintiff has failed to raise a triable issue as to
                                          24
                                               whether defendant intentionally discriminated against her on the basis of disability. And, while
                                          25
                                               a violation of the ADA also constitutes a violation of the Unruh Act, Lentini v. California
                                          26
                                               Center for the Arts, Escondido, 370 F.3d 837, 846–47 (9th Cir. 2004), to the extent plaintiff’s
                                          27
                                               Unruh Act claim is premised on a violation of the ADA, it fails for the same reason that
                                          28


                                                                                                4
                                           1   plaintiff’s ADA claim fails. Defendant’s motion for summary judgment on plaintiff’s Unruh
                                           2   Act claim is accordingly GRANTED.
                                           3          3.      SECTION 11135 OF THE CALIFORNIA GOVERNMENT CODE.
                                           4          Section 11135 of the California Government Code provides:
                                           5                   (a) No person in the State of California shall, on the basis of ethnic group
                                                               identification, religion, age, sex, color, or disability, be unlawfully denied the
                                           6                   benefits of, or be unlawfully subjected to discrimination under, any program or
                                                               activity that is funded directly by the state or receives any financial assistance
                                           7                   from the state.
                                           8                   (b) With respect to discrimination on the basis of disability, programs and
                                                               activities subject to subdivision (a) shall meet the protections and prohibitions
                                           9                   contained in Section 202 of the Americans with Disabilities Act of 1990 (42
                                                               U.S.C. Sec. 12132), and the federal rules and regulations adopted in
                                          10                   implementation thereof, except that if the laws of this state prescribe stronger
                                                               protections and prohibitions, the programs and activities subject to subdivision
For the Northern District of California




                                          11                   (a) shall be subject to the stronger protections and prohibitions.
    United States District Court




                                          12          As set forth above, plaintiff has failed to raise a triable issue on her claim that defendant
                                          13   violated the ADA or discriminated against plaintiff based on her disability. Defendant’s motion
                                          14   for summary judgment on plaintiff’s Section 11135 claim is accordingly GRANTED.
                                          15                                            CONCLUSION
                                          16          For the reasons stated, defendant’s motion for summary judgment is GRANTED.
                                          17   Plaintiff’s generalized objections to “all of defendant’s evidence” is OVERRULED. Judgment
                                          18   will be entered separately.
                                          19
                                                      IT IS SO ORDERED.
                                          20
                                          21   Dated: April 9, 2019.
                                                                                                     WILLIAM ALSUP
                                          22                                                         UNITED STATES DISTRICT JUDGE
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                5
